Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 2-23 allowed.

The following is an examiner’s statement of reasons for allowance:

Walker Jr. et al. (US 20050104897 A1), as cited in an IDS, is considered to be the closest prior art of record.

Walker teaches:

 a crop region has an arbitrary aspect ratio, ¶5, “The user is allowed to crop the image in any manner or height to width ratio that the user chooses”

the crop region has a pre-defined aspect ratio, ¶6 of “Cropping tools that maintain a fixed ratio between the height and width of the cropped image are known in connection with some photograph printing Web sites that allow a user to upload the user's digital photographs and order printed copies.”

Jordan et al. (US Patent No. 8830271), as cited in an 892, teaches predefined zoom levels, most of the claims recite a predefine zoom aspect of some kind.

However none of those suggest:

As per claim 2:

displaying, on the display, a user interface including a plurality of user interface elements corresponding to a plurality of predetermined aspect ratios;
while displaying the image and the crop-box, receiving, via the one or more input devices, a first input that corresponds to a request to adjust an aspect ratio of the crop-box; and in response to receiving the first input: in accordance with a determination that the first input corresponds to a selection of a first user interface element of the plurality of user interface elements corresponding to a first aspect ratio, adjusting the crop-box to have the first aspect ratio; and in accordance with a determination that the first input corresponds to a request to resize the crop-box to have an arbitrary aspect ratio, adjusting the crop-box to have the arbitrary aspect ratio.

Said another way, one of ordinary skill would not have come to the conclusion to combine these elements, as combined by the applicant to arrive at the claim limitations.

Furthermore, the other independent claims are allowable under similar rationale as detailed above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additionally, the features of the explicitly claimed limitations claim 2 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability. Furthermore, the claim limitations are allowable in combination with each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616